Citation Nr: 0928184	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-33 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to April 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a December 2005 letter, the veteran requested Decision 
Review Officer (DRO) review prior to his case being sent to 
the Board.  Under 38 C.F.R. § 3.2600(a), a claimant who has 
filed a timely Notice of Disagreement has a right to a review 
of the decision by either a Veterans Service Center Manager 
(VSCM) or a DRO.  To obtain review, the claimant must request 
such review not later than 60 days after the date VA mails 
notice of entitlement to such review.  The 60-day time limit 
may not be extended.  If the claimant fails to request DRO 
review not later than 60 days after the date VA mails the 
notice, VA will proceed with the traditional appellate 
process by issuing a SOC. 38 C.F.R. § 3.2600(b) (2008).

Review of the record does not indicate that the Veteran was 
ever provided with an Appeal Election letter.  Thus, the 
Veteran's December 2005 election of DRO review must be 
honored, and this claim must be remanded to the RO.

Accordingly, the case is REMANDED for the following action:

The claim should be readjudicated by a 
DRO.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


